UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


REBECCA B. SHUMAKER,                   
               Plaintiff-Appellant,
                 v.
TOGO D. WEST, in his capacity as                 No. 01-1343
Secretary of the Department of
Veterans Affairs, a United States
Government Agency,
                 Defendant-Appellee.
                                       
            Appeal from the United States District Court
      for the Southern District of West Virginia, at Bluefield.
                  David A. Faber, District Judge.
                         (CA-99-1067-1)

                  Submitted: September 28, 2001

                      Decided: October 17, 2001

  Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Debra A. Kilgore, BURTON & KILGORE, Princeton, West Virginia,
for Appellant. Charles T. Miller, United States Attorney, Kelly R.
Curry, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.
2                         SHUMAKER v. WEST
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Rebecca B. Shumaker appeals from the district court’s order find-
ing for Shumaker’s former employer in her action alleging that she
was terminated in violation of the Rehabilitation Act. In accordance
with the jury’s finding, the court entered judgment against Shumaker.
On appeal, Shumaker raises two issues. For the reasons that follow,
we affirm.

   First, Shumaker alleges that the court improperly instructed the
jury regarding what she must prove to prevail in her claim under the
Rehabilitation Act. We find that the court’s instruction was accurate
and did not mislead or confuse the jury. See Hardin v. Ski Venture,
Inc., 50 F.3d 1291, 1293-94 (4th Cir. 1995) (stating standard for jury
instruction); Jones v. American Postal Workers Union, 192 F.3d 417,
429 (4th Cir. 1999) (holding that there is no violation of federal anti-
handicap law where an employee is discharged for misconduct, even
if misconduct is related to disability).

   Second, Shumaker objects to the court’s evidentiary rulings related
to Sammie Heflin’s testimony. We do not find that the court abused
its discretion in limiting the use of leading questions on Heflin’s
direct testimony. See Fed. R. Evid. 611; United States v. Bostian, 59
F.3d 474, 480 (4th Cir. 1995) (stating standard of review for evidenti-
ary rulings generally). Neither do we find that the court abused its dis-
cretion in denying Shumaker’s motions to strike portions of Heflin’s
testimony. See United States v. Gravely, 840 F.2d 1156, 1163 (4th
Cir. 1988) (noting that trial courts are "vested with broad discretion
to control the mode of interrogation and presentation of evidence to
insure that witnesses are treated fairly and the search for truth is not
impaired by presentation of extraneous, prejudicial or confusing
material").
                        SHUMAKER v. WEST                         3
  Accordingly, we affirm the district court’s judgment. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED